Exhibit 10.1




CONSULTING AGREEMENT




This Consulting Agreement ("Agreement") is made on the 7th day of April, 2014
(“Effective Date”) between ASC Recap LLC (the “ASC”), a Connecticut limited
liability company, with principal offices at 90 Grove Street, Ridgefield CT
06877, and Brazil Gold Corp. (the “Company”) a State of Nevada Corporation, with
principal offices in Hendersonville, TN.




WHEREAS, ASC has experience in corporate structure and valuation,  mergers and
acquisitions, strategic alliances, financing and other matters relating to the
general business and operating affairs of private and public companies;




The Company desires to retain ASC to provide a variety of financial, business
consulting and advisory services, and ASC is willing to provide such services
pursuant to the terms of this agreement.




In consideration of the terms of this Agreement the Company and ASC agree as
follows:




ARTICLE 1

ENGAGEMENT




1.1

The Company hereby engages and retains ASC, on a non-exclusive basis, under the
terms of this agreement to render certain business, financial consulting and
advisory services to the Company.




ASC is hereby engaged and retained by the Company to provide, as and when
requested by the Company, amongst other things;




1.

Financial management services- cash flow projection, balance sheet optimization
and debt restructuring.




2.

Third party service provider support-Coordinating functions with third party
service providers.  Interfacing with Investor/Public Relations to increase
Company awareness in the financial marketplace.




The services to be rendered by ASC to the Company shall under no circumstances
include the following:  (i) any activities which could be deemed by the
Securities and Exchange Commission to constitute investment banking or any other
activities requiring ASC to be registered as a broker-dealer under the
Securities Act of 1934; and (ii) any activities which could be deemed to be in
connection with the offer or sale of securities in a capital raising transaction
unrelated to the Equity Purchase Agreement.  Furthermore, it is specifically
understood that all capital raising transactions associated with the Company
will be processed and completed through a FINRA registered broker dealer.




1.2

ASC hereby acknowledges and agrees that this engagement is on a non-exclusive
basis and, therefore, the Company will, during the Term of this Agreement, be
free to engage or retain any other entity to render the same or similar services
to it.  The Company hereby acknowledges that this engagement does not prohibit
ASC from rendering similar services to others.  The Company hereby acknowledges
that ASC has and may hereafter perform services for vendors, strategic partners,
or other third parties doing business or otherwise having a relationship with
the Company, and consents thereto and waives any conflict of interest with
respect thereto.




1.3

The Company will provide ASC with all financial and business information and
documentation concerning the Company which is reasonably requested by ASC
hereunder to the extent such information and documentation is available
without the Company incurring any unreasonable effort or expense.  In addition,
the Company will make its executive officers and members of its Board of
Directors available to ASC, upon reasonable advance notice and request of ASC,
for the purpose of providing information to ASC in connection with its
contemplated services hereunder.





--------------------------------------------------------------------------------




1.4

ASC will only be required to devote such of its time and efforts as it may
determine is necessary for the performance of its services hereunder. ASC will
perform its services hereunder in the highest professional manner and will
provide such of its staff and personnel as it may deem necessary for the
performance of its services hereunder.




1.5

The Company acknowledges that ASC does not guarantee that its Services will have
an impact upon the Company’s business or that subsequent financial improvement
or advantage will result from the Consulting Services. Company understands and
acknowledges that the success or failure of ASC’s efforts will be predicated on
Company’s assets and operating results.




ARTICLE 2

COMPENSATION




2.1

In consideration of ASC's services under this Agreement, the Company shall issue
to ASC 3,500 shares of Series C Preferred Stock .




ARTICLE 3

MISCELLANEOUS




3.1

Independent Contractor Relationship.  Nothing herein or attached shall be
construed to create the relationship of employer and employee between the
Company and ASC. ASC acknowledges that as an independent contractor it, (1) is
not entitled to unemployment insurance benefits; (2) is not entitled to workers
compensation benefits; and (3) is obligated to file federal and state income tax
reports on any monies paid pursuant this arrangement.




3.2

Authority.  Under this Agreement, ASC will have no authority whatsoever to
assume or create any obligation, liability, or undertake and responsibility
whatsoever, express or implied on behalf of or in the name of the Company or any
affiliate other than those required to perform the services identified under
this Agreement.




3.3

Confidential Information and Other Restrictions.  Either during or after the
term of this Agreement, ASC agrees not to communicate, disclose, or utilize to
the ASCs own benefit or the benefit of any other entity or persons, any
techniques, plans, designs, programs, customer information or other information
not in the public domain pertaining to the business or affairs of the Company or
of any of its affiliates.  Information shall not be considered to be in the
public domain if revealed or disclosed in contravention of this Agreement or the
agreements made between the Company and other parties except in accordance with
the company’s privacy notice provisions and in furtherance of the business of
the Company.  Upon termination of this Agreement the ASC agrees to immediately
surrender to the Company all original documentation, software, or computer
systems programs, and copies any other documents and material received while
retained under this Agreement.  ASC shall not retain or deliver to any other
entity or person any of the foregoing or a summary or memorandum thereof.




3.4

Contracts or Other Agreements with Former Employer or Business.  The ASC hereby
represents and warrants that ASC is not subject to any employment agreement or
similar document, except as previously disclosed and delivered to the Company,
with a former employer or any business with which the ASC has been associated,
which on its face prohibits the ASC during a period of time which extends
through the date of this letter from any of the following: (i) competing with,
or in any way participating in a business which competes with the Executive’s
former employer or business; (ii) soliciting personnel of such former employer
or business to leave such former employer’s employment or to leave such
business; or (iii) soliciting customers of such former employer or business on
behalf of another business.




3.5

Termination.  This Agreement may be terminated by either party; (i) upon giving
sixty (60) days written notice to the other party; provided however, that if the
Company terminates this Agreement by written notice, the Company shall remain
obligated to pay the Management Fee through the end of such 60 day period, or
(ii) for Cause at any time.  For purposes of  this Agreement, “Cause” means the
occurrence of any of the following events: (i) willful and continued failure
(other than such failure resulting from personnel’s  incapacity during physical
or mental illness) by the ASC to substantially perform duties with the Company;
(ii) conduct by the ASC or its personnel that amounts to willful misconduct or
gross negligence; (iii) any act by ASC or its personnel of fraud,
misappropriation, dishonesty, embezzlement or similar conduct against the
Company; (iv) commission by ASC of a felony or any other crime involving
dishonesty; or (v) a material breach of the Agreement by the either the Company
or the ASC.





2




--------------------------------------------------------------------------------




3.6

Indemnification.  In no event shall the ASC and its personnel be liable for
consequential, special, indirect, incidental, punitive, or exemplary loss,
damage, cost or expense (including, without limitation, lost profits and
opportunity costs) unless due to gross negligence on the part of the ASC or its
personnel.  The Company agrees to indemnify and hold harmless the ASC and its
personnel and any affiliate of the ASC from and against any and all actions,
losses, damages, claims, liabilities, costs and expenses (including without
limitation, reasonable legal fees and expenses) in any way arising out of or
relating to this Agreement, unless such is do to gross negligence on the part of
the ASC or its personnel.  The provision of this paragraph shall apply
regardless of the form of action, loss, damage, claim, liability, cost, or
expense, whether in contract, statute, tort (including without limitation,
negligence), or otherwise.  The provisions of this paragraph shall survive the
completion or termination of this Agreement.  The Company further agrees to
cover any reasonable legal or other professional services costs on behalf of ASC
should the need for such arise out of any claims made against ASC and its
personnel relating to the services provided under this Agreement.




3.7

This Agreement constitutes the sole and entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements, representations, warranties, statements, promises, arrangements and
understandings, whether oral or written, express or implied, between the parties
hereto with respect to the subject matter hereof and may not be amended or
modified except by an instrument in writing signed by the party to be bound
hereby.




3.8

All notices, consents, requests, demands and other communications required or
permitted to be given under this Agreement (collectively, the "Notices") shall
be in writing and delivered personally, receipt acknowledged, or mailed by
registered or certified mail, postage prepaid, return receipt requested,
addressed to the parties hereto identified above (or to such other addresses as
either of the parties hereto shall specify by notice given in accordance with
this provision).  All such Notices shall be deemed given when personally
delivered as aforesaid, or, if mailed as aforesaid, on the third business day
after the mailing thereof or on the day actually received, if earlier, except
for a notice of a change of address which shall be effective only upon receipt.




3.9

Neither party hereto may assign this Agreement or its or their respective
rights, benefits or obligations hereunder without the written consent of the
other party hereto.




3.10

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assignees.




3.11

No waiver of any provision of this Agreement or of any breach thereof shall be
effective unless in writing and signed by the party to be bound thereby.  The
waiver by either party hereto of a breach of any provision of this Agreement, or
of any representation, warranty, obligation or covenant in this Agreement by the
other party hereto, shall not be construed as a waiver of any subsequent breach
or of any other provision, representation, warranty, obligation or covenant of
such other party, unless the instrument of waiver expressly so provides.




3.12

This Agreement shall be governed by and construed in accordance with the laws of
the State of Connecticut with respect to contracts made and to be fully
performed therein, without regard to the conflicts of laws principles thereof.




3.13

If one or more provisions of this Agreement are held to be unenforceable under
applicable law, such provision(s) shall be excluded from this Agreement and the
balance of this Agreement shall remain in full force and effect.




3.14

This Agreement may be executed in one or more counterparts, each of which, when
executed and delivered, shall be deemed an original, but all of which when taken
together, shall constitute one and the same instrument.





3




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement of the day and year
first above written.




ASC RECAP LLC




By: /s/ Stephen M Hicks

Stephen M Hicks

Manager







BRAZIL GOLD CORP.




By: /s/ Stephen Price

Chief Executive Officer





4


